EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen (Reg. No. L1231) on 20 January 2022 and Joe Muncy (Reg. No. 32,334) on 21 January 2022.

The application has been amended as follows: 
IN THE SPECIFICATION
In the abstract, line 1, “The disclosure provides a” has been replaced by - - A - -.

IN THE CLAIMS
In Claim 6, line 2, “transfer device” has been replaced by - - wafer transfer device - -.

In Claim 9, p. 5, line 2, “transfer device” has been replaced by - - wafer transfer device - -.

In Claim 9, last line, “storage box” has been replaced by - - wafer storage box - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires a groove that is located between at least two positioning sidewalls and a width of each of the tracks reduces from a front end of the at least two positioning sidewalls to a back end of the at least two positioning sidewalls in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 9,245,784 to Hashimoto et al. grooves 51a-51d (FIG. 5A), however, Hashimoto does not disclose that grooves 51a-51d are located between at least two positioning sidewalls and a width of each of the tracks reduces from a front end of the at least two positioning sidewalls to a back end of the at least two positioning sidewalls in combination with the other claim limitations.

    PNG
    media_image1.png
    791
    714
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    524
    439
    media_image2.png
    Greyscale

Hashimoto et al.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5735662 discloses side walls 16 and grooves 32; however, it is not disclosed that a width of each of the tracks reduces from a front end of the at least two positioning sidewalls to a back end of the at least two positioning sidewalls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Gerald McClain/Primary Examiner, Art Unit 3652